SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

547
KA 07-01781
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                            ORDER

DORSEY JAMES, ALSO KNOWN AS JAMES DORSEY,
DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (HANNAH STITH LONG OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Onondaga County Court (Anthony F.
Aloi, J.), entered February 22, 2007 pursuant to the 2005 Drug Law
Reform Act. The order granted defendant’s application for
resentencing upon defendant’s 2006 conviction of criminal possession
of a controlled substance in the second degree and specified the
sentence that would be imposed.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court